Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 August 2022 has been entered.

Response to Arguments
2.	Applicant’s arguments, see page 5, line 9, filed 01 August 2022, with respect to the rejection of Claims 1-2, 4-5, 7-8, and 10 under 35 U.S.C. 103 as being unpatentable by Uetani et al. (United States Patent Publication No. US 6,068,962 A), hereinafter Uetani; and Claim 11 under 35 U.S.C. 103 as being unpatentable by Uetani, and further in view of Kamakura et al. (World Intellectual Property Organization (WIPO) Publication No. WO 2016/088648 A1 utilizing United States Patent Publication No. US 2018/0011401 A1 as an English language equivalent), hereinafter Kamakura; have been fully considered but they are not persuasive. Applicant argues that the amendment to independent Claim 1 to amend the preamble to read “A chemically-amplified resist composition…” no longer reads upon the prior art of record. This argument is unpersuasive. As an initial matter, the present application does not define the term “chemically-amplified,” though it does use the term frequently in the disclosure. Furthermore, the prior art teaching of a “positive resist composition of the present invention is not a chemically enhanced type positive resist” is a similar, but does not use the same wording, i.e. enhanced instead of amplified. Given that the present disclosure does not define the term “chemically-amplified,” a person having ordinary skill in the art would at the time of the present application’s priority date understand that term to mean in view of all of the prior art giving the broadest reasonable interpretation. Furthermore, given that the amendment to independent Claim 1 is an amendment to the claim’s preamble, it worth reinforcing that the claim preamble only limits said claim insofar as it limits the structure of what’s claimed. That said, the Examiner herein cites a prior art teaching reference, Sugeta et al. (United States Patent Publication No. US 6,399,275 B1), hereinafter Sugeta, which teaches the polymer resin of Uetani as being “chemically amplified.” Thus, the rejections of record, in view of said teaching reference, are herein maintained.
3.	Furthermore, although the claims are deemed to be obvious in view of Uetani for the reasons above, a further 103 rejection is offered in view of a secondary prior art reference in the interest of compact prosecution in the event the Applicant can demonstrate that the present disclosure is not obvious in view of Uetani alone. Herein, it is worth pointing out that Uetani does not “teach away” as Applicant has contended. Uetani states that the resist does not require a chemically-enhanced composition (p. 2, col. 2, lines 46-56). This statement does not amount to “teaching away,” for which the standard is that the limitation would make the prior art inoperative for its intended purpose. MPEP § 2143.01(V).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
5.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-2, 4-5, 7-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable by Uetani et al. (United States Patent Publication No. US 6,068,962 A), hereinafter Uetani; utilizing Sugeta et al. (United States Patent Publication No. US 6,399,275 B1), hereinafter Sugeta, as a teaching reference.
7.	Regarding Claims 1-2, 4-5, 7-8, and 10, Uetani teaches (p. 2, col. 1, line 63 to p. 3, col. 4, line 11) a base component which exhibits changed solubility in a developing solution under action of acid. Uetani teaches (p. 2, col. 1, line 63 to p. 3, col. 4, line 11) the base component contains a polymeric compound having a structural unit containing an acid decomposable group that exhibits increased polarity by the action of an acid. Herein, Sugeta teaches (p. 3, col. 3, line 11 to p. 3, col. 4, line 37; p. 5, col. 8, line 45 to p. 6, col. 9, line 29 the alkali-soluble resin Uetani as being a component of a chemically-amplified resist composition. Uetani teaches (p. 3, col. 4, line 23 to p. 7, col. 12, line 67) an acid generator component which generates acid upon exposure.
8.	Furthermore, Uetani teaches (p. 3, col. 4, line 23 to p. 7, col. 12, line 67) Ya01 of the present application representing an arylene group, an alkylene group, an alkenylene group or a divalent alicyclic group; provided that the divalent alicyclic group may contain a hetero atom in the alicyclic structure. Uetani teaches (p. 3, col. 4, line 23 to p. 7, col. 12, line 67) Ya01 of the present application representing an alkylene group or a divalent alicyclic group. Uetani teaches (p. 3, col. 4, line 23 to p. 7, col. 12, line 67) Ya01 of the present application representing an alkylene group having 1 to 8 carbon atoms.
9.	However, Uetani teaches (p. 3, col. 4, line 23 to p. 7, col. 12, line 67) a compound represented by general formula (D0-1) of the present application, if not for teaching 10 carbons in the moiety labeled R01 of the general formula (D0-1) of the present application, whereas the present application has the limitation of 11 to 30 carbons. MPEP § 2144.09 states that chemical structures of close structural similarity, including differences of number of carbons in an alkyl group, presents a prima facie case of obviousness. Given that Uetani teaches R01 of the general formula (D0-1) of the present application being 10 carbons and the present application claims 11 carbons, such a prima facie case of obviousness applies.

10.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable by Uetani et al. (United States Patent Publication No. US 6,068,962 A), hereinafter Uetani, and further in view of Kamakura et al. (World Intellectual Property Organization (WIPO) Publication No. WO 2016/088648 A1 utilizing United States Patent Publication No. US 2018/0011401 A1 as an English language equivalent), hereinafter Kamakura; utilizing Sugeta et al. (United States Patent Publication No. US 6,399,275 B1), hereinafter Sugeta, as a teaching reference.
11.	Regarding Claim 11, Uetani, utilizing Sugeta as a teaching reference, teaches all of the elements of the present claimed invention as set forth in Claim 10 above. Uetani however fails to specifically disclose the acid generator component containing an onium salt having a hydroxy group in an anion moiety.
12.	Kamakura teaches (Paragraphs [0024-0097]) the acid generator component containing an onium salt having a hydroxy group in an anion moiety. Kamakura teaches (Paragraph [0022]) sufficient acid strength upon active energy ray irradiation, as well as excellent resolution in lithography and reduced line width roughness (LWR) in a fine pattern.
13.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Uetani, utilizing Sugeta as a teaching reference, to incorporate the teachings of Kamakura to comprise an acid generator component containing an onium salt having a hydroxy group in an anion moiety. Doing so would allow for sufficiently high acid strength of the acid generator, as well excellent resolution in lithography and reduced line width roughness (LWR) in a fine pattern, as recognized by Kamakura.

14.	Claims 1-2, 4-5, 7-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable by Uetani et al. (United States Patent Publication No. US 6,068,962 A), hereinafter Uetani, and further in view of Oikawa et al. (United States Patent Publication No. US 2014/0363770 A1), hereinafter Oikawa.
15.	Regarding Claims 1-2, 4-5, 7-8, and 10, although the claims are deemed to be obvious in view of Uetani for the reasons above, a further 35 USC § 103 rejection is offered in view of Oikawa in the interest of compact prosecution in the event the Applicant can demonstrate that the present disclosure is not obvious in view of Uetani alone. Uetani teaches (p. 3, col. 4, line 23 to p. 7, col. 12, line 67) an acid generator component which generates acid upon exposure.
16.	Furthermore, Uetani teaches (p. 3, col. 4, line 23 to p. 7, col. 12, line 67) Ya01 of the present application representing an arylene group, an alkylene group, an alkenylene group or a divalent alicyclic group; provided that the divalent alicyclic group may contain a hetero atom in the alicyclic structure. Uetani teaches (p. 3, col. 4, line 23 to p. 7, col. 12, line 67) Ya01 of the present application representing an alkylene group or a divalent alicyclic group. Uetani teaches (p. 3, col. 4, line 23 to p. 7, col. 12, line 67) Ya01 of the present application representing an alkylene group having 1 to 8 carbon atoms.
17.	However, Uetani teaches (p. 3, col. 4, line 23 to p. 7, col. 12, line 67) a compound represented by general formula (D0-1) of the present application, if not for teaching 10 carbons in the moiety labeled R01 of the general formula (D0-1) of the present application, whereas the present application has the limitation of 11 to 30 carbons. MPEP § 2144.09 states that chemical structures of close structural similarity, including differences of number of carbons in an alkyl group, presents a prima facie case of obviousness. Given that Uetani teaches R01 of the general formula (D0-1) of the present application being 10 carbons and the present application claims 11 carbons, such a prima facie case of obviousness applies.
18.	Oikawa teaches (Paragraphs [0046-0218]) a base component which exhibits changed solubility in a developing solution under action of acid. Oikawa teaches (Paragraphs [0046-0218]) the base component contains a polymeric compound having a structural unit containing an acid decomposable group that exhibits increased polarity by the action of an acid. Oikawa teaches (Paragraphs [0046-0218]) the base component therein disclosed exhibits increased solubility in a developing solution under action of acid or a component that exhibits decreased solubility in a developing solution under action of acid.
19.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Uetani to incorporate the teachings of Oikawa to comprise a base component which exhibits changed solubility in a developing solution under action of acid and the base component contains a polymeric compound having a structural unit containing an acid decomposable group that exhibits increased polarity by the action of an acid. Doing so would result in increased solubility in a developing solution under action of acid or decreased solubility in a developing solution under action of acid, as recognized by Oikawa.

20.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable by Uetani et al. (United States Patent Publication No. US 6,068,962 A), hereinafter Uetani, and further in view of Oikawa et al. (United States Patent Publication No. US 2014/0363770 A1), hereinafter Oikawa, and further in view of Kamakura et al. (World Intellectual Property Organization (WIPO) Publication No. WO 2016/088648 A1 utilizing United States Patent Publication No. US 2018/0011401 A1 as an English language equivalent), hereinafter Kamakura.
21.	Regarding Claim 11, Uetani in further in view of Oikawa teaches all of the elements of the present claimed invention as set forth in Claim 10 above. Uetani in further in view of Oikawa however fails to specifically disclose the acid generator component containing an onium salt having a hydroxy group in an anion moiety.
22.	Kamakura teaches (Paragraphs [0024-0097]) the acid generator component containing an onium salt having a hydroxy group in an anion moiety. Kamakura teaches (Paragraph [0022]) sufficient acid strength upon active energy ray irradiation, as well as excellent resolution in lithography and reduced line width roughness (LWR) in a fine pattern.
23.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Uetani in further in view of Oikawa to incorporate the teachings of Kamakura to comprise an acid generator component containing an onium salt having a hydroxy group in an anion moiety. Doing so would allow for sufficiently high acid strength of the acid generator, as well excellent resolution in lithography and reduced line width roughness (LWR) in a fine pattern, as recognized by Kamakura.

Conclusion
24.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
25.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
26.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/R.D.C./Examiner, Art Unit 1737

	/PETER L VAJDA/               Primary Examiner, Art Unit 1737                                                                                                                                                                                         	08/23/2022